Citation Nr: 1040225	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  02-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a back disorder, 
including degenerative arthritis and a herniated disc. 

3.  Entitlement to service connection for a psychiatric disorder, 
including posttraumatic stress disorder (PTSD), depression, 
anxiety, organic personality disorder, and adjustment disorder, 
claimed as mental anguish.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 until December 
1971.  

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an October 2001 rating decision 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  

This matter was previously before the Board in April 2004, when 
the Board denied the claims for service connection for hepatitis 
C and diabetes mellitus and remanded the claims to reopen the 
claims for service connection for a psychiatric disorder and a 
back disorder.

This case came before the Board again in March 2008, when the 
Board reopened the claims for service connection for a 
psychiatric disorder and a back disorder and remanded the claims 
for additional development, specifically to obtain Social 
Security Administration records, which have since been associated 
with the claims file.

The matter of service connection for hepatitis C comes before the 
Board of Veterans' Appeals (Board) by a decision and judgment of 
the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in March 2009, which affirmed the 
Board's April 2004 denial of a claim for service connection for 
diabetes mellitus due to herbicide exposure and vacated and 
remanded for readjudication the claim for service connection for 
hepatitis C.  Both claims arose from an October 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina. 

A September 2002 rating decision denied service connection for 
PTSD, which the Veteran did not appeal.  However, the record 
indicates that the RO continued to adjudicate the Veteran's PTSD 
claim, in conjunction with his claim for service connection for a 
psychiatric disorder.  Recent case law mandates that a claim for 
a mental health disability includes any mental disability that 
may reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  
Given the holding in Clemons, the Board also characterizes the 
issues to the broader issue of entitlement of service connection 
for a psychiatric disorder, as is reflected on the cover page.

The Board notes that in March 2003 the appellant and his spouse 
testified at a hearing before a Veterans Law Judge who is no 
longer employed by the Board.  A copy of the transcript of that 
hearing is of record.  In March 2010, the Board sent a letter to 
the Veteran advising him that he could testify at another Board 
hearing and that if he did not respond within 30 days the Board 
would assume he did not wish another hearing.  As more than 30 
days have transpired without a response, the Board finds that the 
Veteran has waived any right to an additional hearing.  See 
38 C.F.R. §§ 20.703, 20.707, 20.1304 (2009). 

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




[Continued on the next page]  
FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's 
hepatitis C is related to his active military service.  

2.  The evidence of record does not show that the Veteran's back 
disorder is related to his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1110 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for the establishment of service connection for 
a back disorder have not been met.  38 U.S.C.A. §§ 1110 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran, including in October 2009 for a psychiatric 
disorder and a back disorder and in March 2002 in regards to 
hepatitis C, that fully addressed all of the notice elements.  
The letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  The letters informed him that his service 
connection claim must be supported by evidence indicating a 
current disability, evidence that the injury or disease was 
incurred or aggravated during service, and medical evidence of a 
nexus between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate evidence, 
though VA would help him obtain records from any non-federal 
sources.  Any timing errors in regards to the letters were cured 
by the readjudication of the Veteran's claims, including in July 
2010.
 
With respect to the Dingess requirements, the October 2009 letter 
included notice of what type of information and evidence was 
needed to establish disability ratings, as well as notice of the 
type of evidence necessary to establish an effective date.  With 
that letter, the RO effectively satisfied the remaining notice 
requirements with respect to the issues of a psychiatric disorder 
and a back disorder.  Any timing error was cured by the 
readjudication of the claims in July 2019.

With respect to the Dingess requirements for the hepatitis C 
claim, the Veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date for that disability on appeal.  However, there is no 
prejudice in issuing a final decision because the preponderance 
of the evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or effective 
date to be assigned are moot.  

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content. Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has obtained VA outpatient treatment records and 
identified medical records.  The Veteran has submitted records 
and statements and was provided an opportunity to set forth his 
contentions during the hearing before a Veterans Law Judge.  The 
Board notes that more recent VA outpatient treatment records have 
not been associated with the claims file, however, the Veteran 
has not indicated that such records would be relevant to his 
claim or provide any medical opinions as to the etiology of his 
claimed disorders.  Furthermore, VA examinations specifically 
relating to the claimed disorders have been associated with the 
claims file.  The Board notes that the Veteran has already been 
diagnosed with numerous psychiatric disorders, hepatitis C and 
various back disorder indicating current disorders, the pertinent 
question is as to the etiology of the Veteran's claims.  As such, 
the Veteran is not prejudiced by the failure to obtain this 
evidence.

In addition, he was afforded VA medical examinations, including 
in February and May 2005 for his psychiatric disorder claim, in 
July 2007 for his back disorder claim, which provided specific 
medical opinions pertinent to the issue issue/s on appeal.  He 
was also provided a VA examination in August 2001 for his 
hepatitis C claim.  Although the March 2009 Court decision found 
that the August 2001 VA examination was inadequate, the record 
indicates that the RO scheduled the Veteran for a new hepatitis C 
VA examination in July 2010, but that the Veteran failed to 
report for his examination.  Additionally, the Veteran has not 
explained the reason for his failure to report or requested a new 
VA examination.  

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  When the examination 
was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously disallowed, or a 
claim for increase, the claim shall be denied. Because the 
current appeal arises from the original claim of entitlement to 
service connection for hepatitis C, this claim will be decided 
based upon the available evidence of record.  38 C.F.R. § 
3.655(b).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting injury 
aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for certain chronic diseases, when such disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection can also be 
found for any disease diagnosed after discharge, if all the 
evidence establishes it was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical evidence, 
or lay testimony in some cases, that the injury or disease was 
incurred or aggravated during service, and (3) medical evidence 
of a nexus between the current disability and the in-service 
injury or disease.  Pond v. West, 12 Vet. App. 341 (1999); Caluza 
v. Brown, 7 Vet. App. 498 (1995). 

Hepatitis C Claim

The Veteran contends that he has hepatitis C due to service.  
Specifically, in a May 2001 statement, he reported that he had 
"many many high risk sexual incounter's [sic] around the world 
while being in the Navy...all of these incounter's [sic] were 
unprotected sex.  I was also tattooed and had one ear piercing 
while over sea's [sic]."

The record indicates that the Veteran has been diagnosed with 
hepatitis C.  VA outpatient treatment records include numerous 
records of hepatitis C treatment.  

A May 1999 VA outpatient treatment record noted that the Veteran 
had been diagnosed with hepatitis C approximately 3 years 
previously.  A September 28, 1999 VA outpatient treatment record 
noted that the Veteran had a diagnosis of hepatitis C.  

The Veteran received a VA examination in June 2001, which did not 
include a review of the claims file.  The Veteran reported being 
treated for hepatitis C in 1999 and denied blood transfusions.  
He also reported multiple sexual partners while abroad, in Hong 
Kong and Vietnam, and at home.  He informed the examiner that he 
had tattoos done on his arms in 1971, in Hong Kong, and an ear 
piercing in 1971.  The examiner found the Veteran to be positive 
for Hepatitis C and a viral load of 7,850,000 and diagnosed him 
with hepatitis C.  

The June 2001 VA examiner opined that the Veteran could have 
hepatitis C due to many reasons because of his high-risk life 
profile.  The examiner noted that he had multiple sexual 
partners, both abroad and in this country, as well as had a 
tattooing and ear piercing abroad.  The examiner opined that any 
of those risk factors could be a part of his hepatitis C 
infection and it was difficult to say whether he got it while he 
was on active duty or because of his high-risk behavior in the 
past.  

The Veteran has a current diagnosis of hepatitis C.  The question 
is whether medical evidence indicates that it was caused or 
aggravated by service.  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination of "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
record does not indicate that the Veteran ever claimed that he 
knew he had hepatitis C from service to the present for a claim 
based on chronicity.  In his June 2001 VA examination, he 
reported first finding out that he had hepatitis C in 1999, 
several decades after service.  As such, continuity of 
symptomatology since service is not supported by the evidence.

No medical opinions are of record finding that the Veteran 
currently has hepatitis C due to service.  The June 2001 VA 
examiner opined it was difficult to say whether he got it while 
he was on active duty, including multiple sexual partner abroad 
and tattooing and ear piercing abroad, or his past history of 
non-service related multiple sexual partners.

For the Board to conclude that the appellant's disorder had its 
origin during military service in these circumstances would be 
speculation, and the law provides that service connection may not 
be based on resort to speculation or remote possibility. 38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).   It has been 
observed that statements from doctors which are inconclusive as 
to the origin of a disease cannot be employed as suggestive of a 
linkage between the current disorder and the claimed incident of 
military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).   The Board notes, 
as discussed previously, that the Veteran was scheduled for 
another VA examination in regards to this claim, but failed to 
report for the examiner.  Thus, his claim will only be considered 
based on the evidence of record. 38 C.F.R. § 3.655(b).

The Veteran's lay reports surrounding his hepatitis C risk 
factors are not consistent.  During his March 2003 Board hearing 
he claimed that he got his tattoos in the Philippines, but in his 
June 2001 VA examination he claimed to have received them in Hong 
Kong.  The service treatment records do however indicate that he 
had tattoos during his November 1971 separation examination, 
which were not previously of record.

He also implied during the hearing that he did not have multiple 
sex partners after his marriage a month after his discharge in 
service, but indicated to his June 2001 VA examiner that he had 
multiple sexual partners while in the United States.  In his 
February 2005 psychiatric VA examination he claimed to have 
divorced his first wife because she was unfaithful, yet an August 
1971 service treatment record noted that the Veteran was already 
engaged, with a pregnant fiancé, while still in service in 
service.  The record indicates that the Veteran's only biological 
child was with his first wife, indicating that she was the 
pregnant fiancée in service.  

When considered in conjunction with the Veteran's current claim 
of multiple sexual partners in service - indicating that he had 
sexual partners other than his first wife during their engagement 
period- his lay evidence implying that he did not sexual partners 
other than his wives during marriage after service is 
questionable.  His claim of not having multiple sexual partners 
outside of service is especially questionable given his 
statements to the June 2001 VA examiner.  His claim that he had 
no other hepatitis C risk factors outside of service is thus not 
credible.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).   There is no 
competent medical opinion addressing a relationship between 
service and a current disability.  Additionally, his lay evidence 
as to his exposed risk factors before, during and after service 
are not credible based on the inconsistencies of his statements.  
The evidence of record thus does not support the Veteran's claim 
that his only hepatitis C risk factors occurred in service and 
led to his current diagnosis of hepatitis C.  

The only evidence provided as to the Veteran's claim is his 
belief that his hepatitis C developed due to his alleged in-
service risk factors.  Although he can provide testimony as to 
his own experiences and observations, the factual question of if 
his disorder can be attributed to his in-service experiences and 
injuries is a medical question, requiring a medical expert.  The 
Veteran is not competent to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  He does not have the 
requisite special medical knowledge necessary for such opinion 
evidence.   Additionally, his statements regarding his risk 
factors have been found to not be credible.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991). The Veteran's claim for service 
connection for hepatitis C is denied. 

Back Disorder Claim

The Veteran contends that he developed a back disorder in 
service.  The Veteran essentially asserts that he had recurrent 
back injuries or ailments in service, which persisted after 
service and resulted in his current low back disorder

The Veteran's service treatment records generally indicate 
complaints of, or treatment for, back pain in service.  A July 1, 
1971 also noted back pain.  A July 7, 1971 record found thoracic 
discomfort, which the Veteran indicated that he did not know if 
it was related to a pre-service bicycle accident.  A January 8, 
1971 record noted complaints of pain on exercise and the examiner 
diagnosed him with muscle strain of unknown etiology.  The 
subsequent examiner noted that the x-ray was within normal limits 
and diagnosed him with left thoracic back pain.  A July 16, 1971 
record noted that the Veteran complained of the same back pain as 
previously reported and that the examiner believed the Veteran to 
be malingering; the examiner diagnosed him with back pain.  The 
November 1971 separation examination found the Veteran's spine to 
be normal.  

The Veteran's claims folder is silent for years following his 
discharge from service, until his June 1977 claim for service 
connection for a back condition.  The Veteran received a general 
VA examination in August 1977, wherein the Veteran alleged back 
pain since service, which he attributed to a soft mattress.  The 
examiner diagnosed him with a lumbosacral strain.   An August 
1977 VA x-ray found him to have a normal dorsal and lumbar spine.  
A February 1978 rating decision denied the service connection 
claim.

The Veteran's record was silent again for several decades 
regarding a back disorder.  A June 2000 private x-ray noted that 
the Veteran had cervicothoracic osteoarthritis and disc space 
narrowing at L4-L5 and L5-S1, otherwise unremarkable lumbar 
spine.  A June 2000 private medical record, by Dr. D.M.K., noted 
that the Veteran had a back injury involving an accident, 
approximately a year and a half previously, when an 18-wheeler 
trailer portion came loose and struck the cab.  The Veteran 
subsequently had some pain in his mid to lower thoracic area.  
Dr. D.M.K. found the Veteran to probably have degenerative 
disease in the spine, perhaps made manifest by the injury.  

A July 2000 private medical record, by Dr. D.M.K., noted that the 
Veteran was disabled due to a back injury from about 3 years 
previously.  

VA outpatient treatment records generally indicate complaints of, 
or treatment for, back pain.  An August 6, 2001 VA pain history 
and physical noted that the Veteran had a diagnosis of chronic 
pain and sought assistance with evaluation and management.  That 
examiner diagnosed him with bilateral sacroilitis and 
degenerative joint disease of the axial skeleton/extent unknown.  
A November 15, 2001 VA outpatient treatment record diagnosed him 
with lumbar facet joint syndrome, degenerative disc disease of 
the entire spine, and myofascial upper and lower back pain.  In 
an April 26, 2002 VA outpatient treatment record the Veteran 
reported having back pain for 30 years, but that it had gotten 
worse in the last 2 years; the pain was mainly in the right side 
of the low back and right hip.  An April 18, 2002 x-ray noted 
moderate to moderately severe facet arthropathy throughout the 
lumbar spine; mild spondylosis; mild L4-5 disc space narrowing.  
The x-ray also noted that the remaining levels appeared preserved 
and no subluxation or fracture was seen.

A May 2002 private medical record, from Austin Rehab Services, 
noted that the Veteran had been experiencing episodes of lower 
back pain for approximately 4 years.  The examiner diagnosed the 
Veteran with a herniated disc.

The Veteran received a VA examination in February 2005, which 
included a claims file review.  The Veteran reported low back 
pain since the 1970s from the military lifestyle of carrying 
heavy things, pushing things, lifting 50 pound boxes and so 
forth.  The examiner diagnosed him with multiple radiculopathies, 
due to the bulging of the disc at lumbar 4- lumbar 5 bilaterally 
and lumbar 5-sacral 1 on the right, producing pain and changes in 
the reflexes, particularly both Achilles reflex and left knee 
reflex.  

The Veteran's claims folder was reviewed by a VA February 2007 VA 
examiner.    The examiner noted numerous service treatment 
records and post-service records indicating complaints of, or 
treatment for, the back.  Based on his review of the claims 
folder, the examiner diagnosed the Veteran with mild lumbar 
spondylosis and bilateral sacroilitis.  The examiner opined that 
it is less likely than not that any current back disability is 
related to service.  The examiner explained that the Veteran had 
minor complaints in service and a normal examination upon 
discharge.  Additionally, the examiner noted that there was a 
paucity of medical records relating to the lumbar spine until 
2000 and that the Veteran had some low back injuries after 
service.  

The Board finds the Veteran's lay statements that he has had 
chronic pain since service to not be credible.  In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the probative 
value, of proffered evidence in the context of the record as a 
whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board finds that the service treatment records and 
the post-service medical treatment records carry far more weight 
of credibility and probative value that the recent lay 
statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the Veteran).  Such records are more 
reliable, in the Board's view, than the unsupported assertions of 
events now over half a century past, made in connection with his 
claim for monetary benefits from the government.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the Veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence).  

The Veteran's service treatment records generally indicate 
complaints of, or treatment for, back pain in service.  However, 
his separation examination found his spine to be normal.   

The Board also notes that the record indicates that his back pain 
hampered him from doing physical labor upon separation from 
service, as the August 1977 VA examination noted that he had 
worked as a mail handler for five years, starting the month after 
his discharge from service.  Additionally, he waited several 
years following his discharge from service to file a claim for 
service connection for a back disorder, indicating that he did 
not have back pain for years following his discharge from 
service.  He also did not have a diagnosis of a back disorder for 
years following service, after the separation examination found 
his spine to be normal.  The Veteran's claims of a chronic back 
disorder, characterized by back pain since service are thus not 
credible.  The Board further notes that the Veteran had a post-
service accident causing injury to his spine.

Furthermore, although the Veteran does have current diagnoses of 
back disorders, the medical evidence does not support his 
contention that they are due to service.  The February 2007 VA 
examiner noted the Veteran's numerous service treatment records 
and post-service records indicating complaints of, or treatment 
for, the back.  However, the examiner opined that it is less 
likely than not that any current back disability is related to 
service.  The examiner explained that the Veteran had only minor 
complaints in service and a normal examination upon discharge, 
and that there was a paucity of medical records relating to the 
lumbar spine until 2000; the Veteran also had some low back 
injuries after service.  The VA examiner opined that it is less 
likely than not that any current back disability is related to 
service.  No other medical opinions as to the etiology of the 
Veteran's back disorder are of record. 

The only evidence provided as to the Veteran's claim is his 
belief that his back disorder(s) developed due to his service.  
Although he can provide testimony as to his own experiences and 
observations, the factual question of if his claimed disorder can 
be attributed to his in-service experiences and injuries is a 
medical question, requiring a medical expert.  The Veteran is not 
competent to render such an opinion.  Espiritu, 2 Vet. App. at 
495.  He does not have the requisite special medical knowledge 
necessary for such opinion evidence and has not reported that 
medical opinion evidence exists that finds such an etiology.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  Gilbert, 1 Vet. App. 
at 58.  The Veteran's claim for service connection for a back 
disorder is denied. 


ORDER

Service connection for hepatitis C is denied.

Service connection for a back disorder, including degenerative 
arthritis and a herniated disc, is denied.


REMAND

In his September 2000 claim, the Veteran requested service 
connection for "mental anguish."  The record indicates that the 
Veteran has been diagnosed with multiple psychiatric disorders 
including PTSD, depression, anxiety, organic personality 
disorder, and adjustment disorder.  

In a March 2002 statement, the Veteran reported PTSD stressors 
including being scheduled for "Mine Watch," during which he was 
tied to the bow of the ship during a storm to watch for mines; 
having to paint the side of his ship when docked; having a 
Lieutenant that did not like him and who threatened him; once 
being locked in the hull of his ship during general quarters and 
hearing guns firing outside; and being forced to "rig" a chair 
from his ship to another ship for an "At Sea Transfer" and then 
being ordered to test the chair by sitting in; he refused to do 
so and later saw the chair fall.

Service connection for PTSD requires a medical diagnosis of the 
disorder; credible supporting evidence that the claimed in-
service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

The Board notes that the regulation for PTSD has been revised, 
effective July 12, 2010, relaxing stressor verification 
requirements for stressors related to a veteran's fear of hostile 
military activity.  38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 
(Jul 13, 2010).  

38 C.F.R. § 3.304(f) has been revised to read "If a stressor 
claimed by a Veteran is related to the Veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor."
 
The Veteran's claimed stressor of hearing gunfire from the hull 
could involve activities that involve hostile military activity; 
his claim of being on "Mine Watch" similarly involves a hostile 
activity, these new regulations affect the current question 
regarding the Veteran's claimed stressors.  The Veteran has 
received the Vietnam Service Medal and the March 2009 Court 
decision noted that the Veteran had served in a combat zone 
during his service.  The revisions to 38 C.F.R. § 3.303(f), cited 
above, thus apply to this case.

However, the question arises as to whether the Veteran meets the 
diagnostic criteria for PTSD.

Service treatment records indicate that the Veteran received a 
diagnosis of passive-aggressive personality in August 1971 and 
one of a depressive reaction, mild that same day during a 
psychiatry consult.  His November 1971 separation examination 
found him psychiatrically normal.  

A November 30, 1999 VA outpatient treatment record noted that the 
Veteran had a negative history of depression.  An October 31, 
2000 VA outpatient treatment record noted that the Veteran 
requested a psychiatric referral.  In an April 20, 2001 VA 
outpatient treatment record the Veteran denied any mood problems 
before a year and a half previously, but admitted to being seen 
while in service for his temper.  A September 25, 2001 VA 
outpatient treatment record found that the Veteran did not meet 
all the criteria-symptoms for PTSD, though he was diagnosed with 
PTSD like symptoms.

An April 1, 2003 VA outpatient treatment record noted that the 
Veteran had some elements of PTSD from non-military trauma, but 
that he did not fulfill the full criteria for PTSD.  That 
examiner also found the Veteran to have depression/anxiety not 
otherwise specified from military related trauma.  A June 2004 VA 
PTSD screen was negative.

In a February 5, 2006 VA examination addendum, the examiner 
opined that the Veteran had "depression and PTSD appeared to be 
a result of his experiences in the military with his trauma on 
the ship when he felt like he nearly drowned and that his 
depression appeared to be due to his health problems and also in 
part to his PTSD."   The examiner is unclear, but appears to 
find that the Veteran's PTSD is due to one of the Veteran's 
unverified, non-hostile military stressors and that his 
depression is due to his health problems and his non-service-
connected PTSD.  

A February 8, 2007 VA examination addendum found the Veteran to 
have major depressive disorder, moderate and found the Veteran to 
not be experiencing posttraumatic stress disorder, although he 
did report symptoms of trauma related stress secondary to a post-
service gunshot wound and that those symptoms appeared to be 
related to his assault rather than significant problems from 
service in the Navy.

The record contains conflicting medical evidence concerning 
whether the Veteran has PTSD or another psychiatric disorder and 
does not indicate whether the Veteran has PTSD under DSM-IV 
criteria.  The Veteran should be provided a new VA examination to 
determine whether he has PTSD or whether one of his other 
diagnosed psychiatric disorders developed in service.  See Colvin 
v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions).  These questions must be addressed by 
an appropriately qualified medical professional.  A medical 
opinion is therefore necessary.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim).

The Board also notes that the Veteran's VA medical records since 
March 2005 have not been associated with the claims file.  VA 
must assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain and associate 
with the claims file all outstanding VA 
medical records relating to the Veteran's 
claim since March 2005.  

2.  After any unassociated records are 
associated with the claims file, the 
RO/AMC shall afford the Veteran an 
appropriate VA examination to ascertain 
the nature, extent and etiology of any 
psychiatric disorder, including PTSD, 
which may be present. 

The claims folder, a copy of this Remand, 
a summary of the Veteran's stressors shall 
be provided to the examiner.  The examiner 
shall review the available official 
records of the Veteran's service, any 
alternative records or clinical records 
proximate to his service, and the clinical 
records associated with the claims file.  
The examiner shall address the following:

Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner 
should address the following:
   
(1) The examiner shall clarify the 
Veteran's current psychiatric 
diagnosis.

(2) The examiner shall specifically 
comment on whether the Veteran has a 
diagnosis of PTSD consistent with the 
criteria for a diagnosis under the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-
IV).  

If the diagnostic criteria to support 
a diagnosis of PTSD have been 
satisfied and a diagnosis of PTSD is 
deemed appropriate, the examiner 
shall comment upon any link between 
the current symptomatology and one 
(or more) of the in-service stressors 
reported by the Veteran.  In so 
doing, the examiner shall 
specifically address if the Veteran's 
claimed stressor relates to Veteran's 
fear of in-service hostile military 
or terrorist activity.

(3)  The examiner shall opine as to 
whether it is at least as likely as 
not (a 50% probability or more) that 
any diagnosed psychiatric disability, 
including the currently claimed PTSD, 
depression, anxiety, or any other 
diagnosed psychiatric disorder, is 
related to any event or incident in 
service or has chronically existed 
since service.  In doing so, the 
examiner must acknowledge the 
Veteran's in-service records, 
including the August 21, 1971 record 
diagnosing him with "depressive 
reaction, mild," the November 1971 
separation examination finding him 
psychiatrically normal, and his 
current report of a continuity of 
psychiatric symptoms since service.  

(4)  If the Veteran did not incur a 
current psychiatric disorder in 
service, a rationale for that 
conclusion should also be included.

A clear rationale for all opinions should 
be provided and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


